Citation Nr: 1730910	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-00 6896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability exhibited by gastrointestinal symptoms.

2.  Entitlement to service connection for a disability exhibited by multiple joint pain.

3.  Entitlement to service connection for a disability exhibited by muscle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1987; and from May 1988 until September 1991.

This appeal comes to the Board of Veterans' Appeal (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board for further development in September 2013.  In March 2016, the Board denied the claims for service connection.  The Veteran appealed the Board's decision to the Court.  In an October 2016 order, the Court granted a Joint Motion for Remand vacating the March 2016 Board decision and remanding the case to the Board for further proceedings consistent with the Joint Motion.  In February 2017, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with gastrointestinal reflux disease (GERD); a preponderance of the competent and the probative evidence of record is against a finding that the Veteran's gastrointestinal symptoms are etiologically related to active service, to include exposure to environmental hazards.

2.  The Veteran has been diagnosed with arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders; a preponderance of the competent and the probative evidence of record is against a finding that the Veteran's joint and muscle pain are etiologically related to active service, to include exposure to environmental hazards.

3.  The Veteran's gastrointestinal, joint and muscle symptoms are not shown to be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for gastrointestinal symptoms, diagnosed as GERD, to include as due to undiagnosed illness, medically unexplained chronic multisymptom illness, or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).

2.  The criteria for service connection for joint pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders, to include as due to undiagnosed illness, medically unexplained chronic multisymptom illness, or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).

3.  The criteria for service connection for muscle pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders, to include as due to undiagnosed illness, medically unexplained chronic multisymptom illness, or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard February 2009 letter satisfied the duty to notify provision.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was afforded medical examinations in connection with his claim.  He was afforded VA examinations addressing his gastrointestinal symptoms, joint pain, and muscle pain in July 2009 and August 2012, and an addendum opinion was obtained in March 2014.  Pursuant to the Board's February 2017 remand, the Veteran was also provided VA medical examinations in March 2017.  The Veteran was given notice of the March 2017 medical findings by way of a May 2017 supplemental statement of the case and afforded an opportunity to respond thereto.  His representative submitted additional argument in June 2017.

The cumulative VA examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The opinions were rendered by medical professionals following a thorough examination and interview of the Veteran.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The claims file was reviewed.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R.  § 3.303(b) (2016).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2016).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (2016).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Gulf War Syndrome

The Veteran's service personnel records reflect that he served in Southwest Asia from August 1990 to March 1991.  He received the Southwest Asia Service Medal.  Thus, the Veteran served in Southwest Asia during the Persian Gulf War.

Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2021, following such service.  38 U.S.C.A. § 1117 (West 2014 & Supp. 2016); 38 C.F.R. § 3.317 (2016). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection. 

Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317;  (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117  is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B)(1).

Service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A chronic disability for purposes of 38 U.S.C.A. § 1117  is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317 (a)(3).

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. §  3.317 (b).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

Presumptive service connection has been established for functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317 (a)(2)(i)(B)(3). 

A. Gastrointestinal Symptoms

The Veteran's service treatment records show two complaints of an upset stomach during active service.  Other than those two records, the Veteran's STRs are silent for any complaints or diagnoses relating to GERD.  The June 1991 separation examination report indicates the Veteran's mouth and throat were normal.  In the June 1991 report of medical history, the Veteran denied having had frequent indigestion, stomach, liver, or intestinal trouble.

In a July 2009 Compensation and Pension (C&P) examination report, it was noted that the Veteran's gastrointestinal symptoms involved some painful swallowing that began three to four years prior and some chronic problems with a sore throat.  In 2007, the Veteran had an endoscopy which was reported as normal.  He was put on medication and had good relief of the burning sensation in his throat when he swallowed.  The Veteran reported that he still experienced a sore throat occasionally and used throat lozenges.  He further noted that he had a hemorrhoidectomy in 1992 with no recurrence.  The Veteran reported occasional small amounts of rectal bleeding when straining hard or constipated.  The examiner noted that the Veteran had normal bowel sounds, no tenderness, masses, or organomegaly.  The impression was that the Veteran had gastrointestinal symptoms of painful swallowing with burning, relieved by pantoprazole consistent with reflux.  The examiner opined that all of the Veteran's conditions had diagnoses and there was no undiagnosed condition that would be considered related to Gulf War exposure.

In an August 2012 C&P examination report, the Veteran was diagnosed with GERD.  The examiner noted that the Veteran's service treatment records showed two complaints during service for an upset stomach, but no diagnosis of GERD.  Private treatment records were reviewed and showed that the Veteran had complaints of reflux symptoms and burning in the back of his throat.  The examiner noted that the Veteran had an endoscopy in 2007 and was told he had some esophageal damage due to reflux.  The examiner further noted that the Veteran was on medication and was asymptomatic.  The Veteran's symptoms consisted of heartburn, reflux, and regurgitation.  The examiner opined that it was less likely than not that the two complaints of an upset stomach during active service were related to the Veteran's later diagnosis of GERD.  He had no GERD symptoms documented during service and there were many reasons for episodic upset stomach.

The evidence of record includes a Department of Defense Fact Sheet reporting that the nerve agent Sarin and Cyclosarin were stored at the munitions depot in Khamisiyah.  Also of record is a March 2014 letter from the Office of Deputy Secretary of Defense regarding the Veteran's possible exposure to nerve agent. Specifically, the letter discusses the possible exposure resulting from the demolition of a chemical warfare agent munitions near Khamisiyah, Iraq on March 10, 1991.  The letter explains that the Veteran's exposure would have been a very low level exposure with a very brief exposure period of less than three days.  The letter further noted that the latest modeling prediction based on medical evidence indicates that no long term health effect would be expected from such brief exposure to those agents.  Moreover, the letter reported that studies comparing causes of death between Veterans who may have been exposed with other Veteran unlikely to have been exposed showed similar rates of death of cancer with only a slightly higher death rate due to brain cancer among exposed Veterans.  The letter concluded that exposure to low level of nerve agent, Sarin, would not result in long term health effects; and that assessment remains unchanged after review of several scientific studies.

Following a September 2013 Board remand, a March 2014 medical opinion noted that the Veteran was in Southwest Asia from August 1990 to March 1991.  A March 2014 letter from the Office of the Assistant Secretary of Defense noted that the Veteran was in a military unit in a possible hazard area while serving in Southwest Asia.  The examiner noted that the Veteran's claims file had been reviewed, to include the July 2009 and August 2012 C&P examination reports.  The examiner opined that the Veteran's claimed gastrointestinal symptoms, diagnosed as GERD, were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include causally related to nerve agent exposure.  The rationale provided was that exposure to low levels of nerve agent, Sarin, causes individuals exposed to exhibit: "pinpointing of the pupils of the eyes, which is called miosis.  Also, at about the same low levels of Sarin, there are other mild symptoms, including runny nose, tightness of the chest, and eye pain.  After the exposure stops, these temporary health effects go away."  Effects of low-level exposure to sarin and cyclosarin during the 1991 Gulf War on brain function and brain structure in US veterans Neurotoxicology, September 2010; 31(5): 493-501.  "Although little is known about the long-term neurobehavioral or neurophysiological effects of low-dose exposure to GB/GF in humans, recent studies of Gulf War veterans from the Devens Cohort suggest decrements in certain cognitive domains and atrophy in brain white matter occur [in] individuals with higher estimated levels of GB/GF exposure."  Id.  The examiner noted that the Veteran had no such complaints at any time during his active service nor during the pendency of this appeal.

The Veteran reported in a February 2009 statement that he was ordered to take nerve agent prevention pills while in Saudi Arabia and Iraq and was within one mile of a warehouse suspected of containing nerve agents when it exploded.  However, the examiner reported that the Veteran did not have a medically unexplained illness.  His gastrointestinal symptoms did not represent "abnormal function of an organ, without a structural alteration in the tissues."  The Veteran had evidence of esophageal reflux as documented by EGD and symptoms relieved by a proton pump inhibitor.

The Veteran was provided another VA medical examination in March 2017, pursuant to the Board's February 2017 remand.  Upon file review, the examiner noted that the Veteran has a history of GERD for which he takes ranitidine on an as-needed basis.  He also currently reported intermittent right flank pain that he attributed to GERD because it resolves with treatment with ranitidine.  The examiner indicated that the Veteran's signs and symptoms of pyrosis and reflux were associated with the esophageal condition GERD.  The examiner also determined that it is more likely that the flank pain is a residual of the previous kidney surgery as pain from GERD would not typically be referred to the area he indicates.

The examiner further opined that GERD is a disease with a clear and specific etiology and diagnosis and it is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner further noted that the Veteran lacks the typical symptoms of functional gastrointestinal disorders such as abdominal pain, diarrhea, constipation, bloating, nausea, vomiting, dysphagia and dyspepsia and therefore he has no symptoms to suggest a functional gastrointestinal disorder.  The right flank pain is not likely the result of a functional gastrointestinal disorder, but is more likely related to the previous kidney surgery.  The examiner stated that it is less likely than not that the Veteran has a gastrointestinal disorder, which was incurred in or caused by service, to include functional gastrointestinal disorders.  The examiner also concluded that there is no evidence of a medically unexplained chronic multisystem illness, a functional gastrointestinal disorder and any gastrointestinal disorder related to service.

The Veteran asserts that his gastrointestinal symptoms, diagnosed as GERD, are due to environmental hazard exposure during the Gulf War to include nerve agents.  For the reasons that follow, the Board finds that service connection is not warranted. 

The Veteran served in Southwest Asia during the Persian Gulf War, however, the preponderance of the evidence weighs against the claim for establishing presumptive service connection under 38 C.F.R. § 3.317.  The competent evidence of record reflects that the Veteran was diagnosed with GERD in 2007 based on his gastrointestinal signs and symptoms.  Further, VA medical examiners have opined that his reported gastrointestinal signs and symptoms do not represent a medically unexplained chronic multisymptom illness or undiagnosed illness.  The Veteran has not been diagnosed with IBS.  Thus, presumptive service connection under 38 C.F.R. § 3.317 is not warranted.

The competent and probative evidence also weighs against a finding of direct service connection.  The evidence of record fails to establish that the Veteran's currently diagnosed GERD began in service or is otherwise related to service.  While the Veteran's service records showed two complaints of an upset stomach, and he later complained of reflux symptoms and burning in the back of his throat, both the competent and probative VA medical opinions provided in August 2012, March 2014, and March 2017 establish that it is less likely than not that the Veteran's symptoms in service, or any exposure to hazardous exposures in service, are etiologically related to his post-service diagnosis of GERD.  The opinions were supported with cogent clinical rationales.  The VA medical opinions pertaining to the Veteran's gastrointestinal complaints are highly probative because these medical professions have the appropriate training, expertise and knowledge to evaluate the claimed disability.  Furthermore, the examiners undertook appropriate review of the records, performed examinations, and considered the Veteran's statements regarding the nature and history of his condition.  The examiners provided sufficient rationales for the conclusions reached.  There are no competent opinions to the contrary. 

GERD is not a chronic disease for which presumptive service connection may be established.  See 38 C.F.R. § 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  

The Board has considered the Veteran contention that he has gastrointestinal symptoms, diagnosed as GERD, that are related to service.  And although a lay person may be competent to report the etiology of a disability, GERD is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as a determination as to whether his gastrointestinal symptoms are part of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  Even if he were competent to provide an opinion as to the etiology of his GERD, and to diagnose an undiagnosed illness or a medically unexplained chronic multisymptom illness - the Board finds that the probative value of any such lay opinion is outweighed by the VA examiners' opinion.  These clinicians have advanced medical education, training, and experience in evaluating the etiology of GERD, and determining the clinical presence of undiagnosed illnesses and medically unexplained chronic multisymptom illnesses.

Consequently, the preponderance of the evidence weighs against finding that a causal nexus between the gastrointestinal disability and service.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  

B. Joint and Muscle Pain

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to service connection for joint pain and muscle pain, to include as due to undiagnosed illness, the Board will discuss both claims together.

The Veteran asserts that his joint and muscle pains, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders, are due to environmental hazard exposure during the Gulf War.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's service treatment records show complaints of right ankle pain, but followup x-rays and examination revealed a normal ankle.  A review of private treatment records noted treatment for arthritis of the hands, left knee pain with arthroscopy, and joint pain in multiple joints.  VA treatment records are absent for any treatment for joint pain.  The Veteran's service treatment records, as well as VA treatment records, contain no treatment or diagnosis for muscle pain.  The June 1991 separation examination report indicates the Veteran's joints and muscles were normal.  In the June 1991 report of medical history, the Veteran denied having had recurrent back pain, swollen or painful joints, cramps in his legs, a painful or "trick" shoulder or elbow, arthritis, rheumatism, or bursitis, or foot trouble.

In a July 2009 C&P examination report, the Veteran reported generalized pain in his hands and noted he had arthritis of his left thumb carpal metacarpal joint in the past.  He reported discomfort using hand tools due to multiple metacarpophalangeal and interphalangeal joints of both hands.  The Veteran reported that he experienced no flare-ups of pain in his hands.  He also reported that he had no increased limitation with repetitive use.  The Veteran reported that he had a medial meniscus tear of his left knee in 2006.  He stated he was doing well and denied any significant knee problems.  He had no swelling, locking, or giving way of the knee and his left knee did not interfere with his walking.  He had no limitations with repetitive use.  The Veteran also reported intermittent low back pain for about eight years with no radiation to his extremities.  He had no incapacitating flare-ups of his back and had no increased limitation after repetitive-use.  The Veteran reported that he had intermittent pain in both shoulders which worsened after overhead use.  He had no flare-ups of shoulder pain and no limitation of motion except after repetitive use in the overhead position.  The VA examiner reported that the Veteran's shoulders were non-tender to palpation.  Cross-arm test and impingement test were negative.  The Veteran had some slight posterior right shoulder pain, and overall, the Veteran had no other pain, loss of motion, weakness, fatigability, or incoordination in either shoulder.  

Following a physical examination of the Veteran's hands, thumb, left knee, shoulders and lumbar spine the examiner's clinical impression was that the Veteran had the following: arthralgias of both hands, left thumb carpal metacarpal joint replacement due to arthritis, intermittent lumbar strain, left knee medial meniscus tear post-surgical resection; and mild intermittent impingement syndrome in both shoulders.  The examiner opined that all the Veteran's current conditions had diagnoses and there were no undiagnosed condition that would be considered related to Gulf War exposure. 

In a March 2014 opinion, the examiner noted that the Veteran's claims file had been reviewed, to include the July 2009 and August 2012 C&P examination reports.  The examiner opined that the Veteran's joint and muscle pain conditions, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders, was less likely than not incurred in or caused by the claimed in-service, injury, event, or illness, to include causally related to nerve agent exposure.  

The rationale provided was that exposure to low levels of nerve agent, Sarin, causes individuals exposed to exhibit: "pinpointing of the pupils of the eyes, which is called miosis.  Also, at about the same low levels of Sarin, there are other mild symptoms, including runny nose, tightness of the chest, and eye pain.  After the exposure stops, these temporary health effects go away."  Effects of low-level exposure to sarin and cyclosarin during the 1991 Gulf War on brain function and brain structure in US veterans Neurotoxicology, September 2010; 31(5): 493-501.  "Although little is known about the long-term neurobehavioral or neurophysiological effects of low-dose exposure to GB/GF in humans, recent studies of Gulf War veterans from the Devens Cohort suggest decrements in certain cognitive domains and atrophy in brain white matter occur [in] individuals with higher estimated levels of GB/GF exposure."  Id.  The examiner noted that the Veteran had no such complaints at any time during his active service or during the pendency of this appeal.

The Veteran reported in a February 2009 statement that he was ordered to take nerve agent prevention pills while in Saudi Arabia and Iraq and was within one mile of a warehouse suspected of containing nerve agents when it exploded.  However, the examiner reported that the Veteran did not have any medically unexplained illnesses.  His joint and muscle pain all had current diagnoses and there were no undiagnosed conditions that would be considered related to Gulf War exposure. 

An October 2015 medical record of an MRI shows mild degenerative changes in the spine.

The Veteran was afforded an additional VA examination in March 2017 to determine whether he had a medically unexplained chronic multisymptom illness consistent with regulatory authority.  During the examination, the Veteran reported joint pain at the base of the thumbs and in the left knee.  He also reported muscle pain in the low back and calves, but denied generalized muscle pain.  The examiner noted that review of the medical records shows the Veteran underwent right trapeziectomy and ligament reconstruction in April 2015 for right thumb basilar joint degenerative arthritis; a left knee arthroscopy for medial meniscus tear in 2006.  Intermittent cramps in the calves have been diagnosed as restless leg syndrome.  He has not been diagnosed with fibromyalgia or other muscle condition.  Review of medical records also did not reveal a diagnosis of inflammatory (non-degenerative) arthritis or a history of muscle injury.

Following record review and the physical examination, the examiner noted that the Veteran has been diagnosed with degenerative arthritis of the first carpometacarpal joint of the thumb bilaterally and meniscal tear in the left knee for which he had surgery with good results.  The examiner further indicated that his muscle pain in the back has been diagnosed as intermittent lumbar strain, and intermittent muscle spasms in the calves are diagnosed as restless leg syndrome.  The examiner opined that degenerative arthritis, meniscal tear, lumbar strain and restless leg syndrome are diseases with clear and specific etiologies and furthermore none of these conditions were present during active service.  There is no history of an inflammatory (non-degenerative) arthritis, and there is no significant joint pain otherwise.  The examiner also opined that the joint and muscle conditions are not the result of exposure to hazards in the Persian Gulf, to include exposure to hazardous materials.  The examiner further opined that the Veteran's joint and muscle conditions do not represent an undiagnosed illness, medically unexplained chronic multisystem illness, a functional gastrointestinal disorder or any other disease or disability which had onset in service or is related to a disease or injury in service.

The preponderance of the evidence weighs against presumptive service connection for muscle and joint pain under 38 C.F.R. § 3.317 as undiagnosed illnesses; medically unexplained chronic multi- symptom illnesses; or diagnosed illnesses.  The reported joint and muscle pain reported in the thumb joints, shoulders, knee, and low back have all been associated with clear diagnoses - arthralgias of both hands, degenerative arthritis of the first carpometacarpal joint of the bilateral thumbs, intermittent lumbar strain, restless leg syndrome, meniscal tear, and mild intermittent impingement syndrome in both shoulders.  As the Veteran has been diagnosed with these specific conditions, he does not have an undiagnosed illness.  The March 2014 VA examiner opined that the Veteran's claimed joint pain and muscle pain symptoms are not undiagnosed conditions.  The March 2017 VA examiner likewise opined that the noted conditions are not undiagnosed illnesses and further that the Veteran does not have a medically unexplained chronic multisymptom illness that is manifested by his complaints, signs and symptoms.  

The Board finds the VA medical opinions are highly probative because the examiners have the appropriate training, expertise and knowledge to evaluate the claimed disabilities.  Furthermore, they also reviewed the records, performed examinations, and considered the Veteran's statements regarding the nature and history of his condition.  The examiners provided sufficient rationales for the conclusions reached.  Additionally, there are no competent opinions to the contrary.

The competent evidence also weighs against a finding of direct service connection.  Service treatment records are silent for any in-service event or injury related to the Veteran's current conditions.  In particular, service treatment records contain no report of left thumb, knee, shoulder, or hand pain.  Furthermore, the only competent medical opinion of record are the VA medical opinions which opined that the Veteran's muscle and joint conditions are unlikely to be related to service.  The March 2014 and March 2017 examiners opined that the Veteran's claimed joint pain and muscle pain were less likely than not incurred or caused by in service events, to include due to exposure to hazardous exposures.  The Board finds these VA medical opinions highly probative for the reasons already expressed.  Again, there are no competent opinions to the contrary.

Although arthritis is a chronic condition under 38 C.F.R. § 3.309, arthritis of the thumbs and ankle were not noted in service.  The Veteran reported ankle pain once in service but there are no post-service treatment records that reflect continuing symptoms.  There was no treatment for joint or muscle pain until the October 2005 private medical record.  Further, the Veteran does not report an onset of joint or muscle pain earlier than 2001.  See July 2009 examination.  As such, the preponderance of the evidence does not support continuity of symptomatology or that a chronic disease became manifest to a degree of 10 percent within one year from date of termination of service.  Therefore, service connection for a chronic disease is not established.  See 38 C.F.R. § 3.303 (b) (2016); 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

Although a lay person may be competent to report the etiology of a disability, intermittent lumbar strain, meniscal tears, and intermittent impingement syndrome of the shoulders are not the types of disorders which are susceptible to lay opinion concerning etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Veteran, as a lay person, is also not competent to determine whether his muscle and joint symptoms are part of an undiagnosed illness or a medically unexplained chronic multisymptom illness, because he has not been shown to possess the knowledge and expertise needed to make such a determination.  Even if the Veteran were competent to provide an opinion as to the etiology of his arthralgia, intermittent lumbar strain, and intermittent impingement syndrome of the shoulders, the Board finds that the probative value of any such opinion is outweighed by that of the March 2014 and March 2017 examiners who have the appropriate clinical education, training, and experience to provide such opinions.

Consequently, the preponderance of the evidence weighs against service connection.  As such, the benefit of the doubt doctrine does not apply and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for a disability exhibited by gastrointestinal symptoms is denied.

Service connection for a disability exhibited by multiple joint pain is denied.

Service connection for a disability exhibited by muscle pain is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


